Cite as 2015 Ark. 42

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-768

TERRANCE PROCTOR                                 Opinion Delivered   February 12, 2015
                               APPELLANT
                                                 APPEAL FROM THE LINCOLN
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. LCV 2013-56-5]

RAY HOBBS, DIRECTOR,                             HONORABLE JODI RAINES
ARKANSAS DEPARTMENT OF                           DENNIS, JUDGE
CORRECTION
                     APPELLEE                    AFFIRMED.


                                JIM HANNAH, Chief Justice


       In this appeal from the resentencing that was required pursuant to the United States

Supreme Court’s decision in Graham v. Florida, 560 U.S. 48 (2010), appellant, Terrance

Proctor, challenges his new sentence, a term of forty years, imposed for a nonhomicide

offense he committed when he was seventeen years old. The sole issue on appeal is whether

we should overrule or modify our decision in Hobbs v. Turner, 2014 Ark. 19, 431 S.W.3d 283,

in which we concluded that the proper State habeas remedy for a sentence rendered illegal

by Graham is to reduce that sentence from life to the maximum term-of-years sentence

allowed by law. We decline the invitation to overrule or modify Turner and affirm the

sentence imposed by the circuit court.

       Proctor committed a string of aggravated robberies in 1982 when he was seventeen

years old. On January 13, 1983, he pled guilty in the Pulaski County Circuit Court to ten

counts of aggravated robbery and one count of robbery. For one of the aggravated-robbery

convictions, Proctor was sentenced to a term of life imprisonment. For the remaining offenses,
                                     Cite as 2015 Ark. 42

he was sentenced to a total of two hundred years’ imprisonment, to be served consecutively

to his life sentence.

       In 2010, the Supreme Court of the United States held that the Eighth Amendment

“forbids a State from imposing a life without parole sentence on a juvenile nonhomicide

offender.” Graham, 560 U.S. at 75. Thereafter, Proctor filed a petition for writ of habeas

corpus in the Lincoln County Circuit Court and alleged that, pursuant to the Court’s decision

in Graham, his sentence of life imprisonment for the nonhomicide offense of aggravated

robbery was illegal. He requested that the circuit court vacate his sentence and contended

that, if the State sought to resentence him, he was entitled to a resentencing proceeding in the

circuit court in which he had been convicted. After a hearing on the petition, the circuit court

entered an order granting writ of habeas corpus and reducing sentence. In the order, the

circuit court found that Proctor’s life sentence is unconstitutional under Graham; that pursuant

to this court’s decision in Turner, the remedy for a Graham violation is to reduce the

petitioner’s life sentence to the maximum term-of-years sentence available for the crime at

the time it was committed; and that Proctor is not entitled to a resentencing proceeding in

the circuit court in which he was convicted. Accordingly, the circuit court reduced Proctor’s

life sentence to a sentence of forty years.1

       Proctor acknowledges that, in Turner, this court rejected the argument that he makes

on appeal—that a person resentenced under Graham is entitled to a plenary resentencing


       1
        When Proctor committed the crime, aggravated robbery, a Class Y felony, was
punishable by a sentence of not less than ten years and not more than forty years, or life. Ark.
Stat. Ann. §§ 41-901(a), 41-2102(2) (Supp. 1981).

                                               2
                                     Cite as 2015 Ark. 42

hearing. He asks that we overrule or modify our decision in Turner, but he gives us no

compelling reason to do so.

       As the State points out, although Proctor complains about the application of Turner to

the facts of his case, his grievance does not appear to be with the Graham-Turner sentence

itself, but with his ten other convictions, for which he is serving a cumulative sentence of 200

years in prison. As to the forty-year Graham-Turner sentence at issue in this case, Proctor is

eligible for parole after serving one-half of that sentence. See Ark. Code Ann. § 16-93-

604(b)(3) (Repl. 2006) (addressing parole eligibility for a person who pleads guilty to a Class

Y felony committed between April 1, 1977, and April 1, 1983). Thus, Proctor would now

be parole eligible but for the fact that he is serving numerous other sentences.2

       Given that the application of our holding in Turner to this case reduced Proctor’s life

sentence to a term of forty years with parole eligibility after serving one-half of that time,

Proctor has failed to demonstrate that great injury or injustice will result from our refusal to

overrule or modify Turner. See, e.g., B.C. v. State, 344 Ark. 385, 390, 40 S.W.3d 315, 318–19

(2001) (stating that the party asking us to overrule a prior decision has the burden of showing

that great injury or injustice will result from our refusal to overrule the prior decision). We

affirm the sentence imposed by the circuit court.

       Affirmed.
       Jeff Rosenzweig, for appellant.
       Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.


       2
       In seeking habeas relief, Proctor alleged only that his life sentence for aggravated
robbery was illegal under Graham. He did not allege that his cumulative sentence was illegal
under Graham.

                                               3